Citation Nr: 0009578	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-51 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for an acquired deformity 
of the right wrist and forearm, with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND

The veteran had active service from August 1941 to April 
1946.

The veteran asserts that the pain and limitation of function 
due to his acquired deformity of his right (major) wrist and 
forearm, with traumatic arthritis, have increased in severity 
and warrant more than a 10 percent disability evaluation.
The Board finds that this claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the claim is at 
least plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).

The Board notes that, during his February 2000 personal 
hearing before a Member of this Board sitting at the RO, the 
veteran testified that his disability had undergone a further 
increase in severity since the date of his May 1998 VA 
examination.  

In support of that contention, he submitted a copy of a VA 
outpatient treatment report, dated in January 2000, which 
included X-ray study findings.  Those records reflect that 
some soft tissue swelling was noted, and analgesic medication 
prescribed, inter alia. 

In view of the possibility that there may now be symptoms of 
the veteran's disability which were not evaluated in the 
course of the May 1998 VA examination, the Board believes it 
would be helpful to afford the veteran a new VA examination 
of his right wrist and forearm prior to rendering a decision 
in this appeal.

Therefore, to ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the veteran in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should take appropriate steps 
to obtain copies of all clinical records 
of examinations and treatment the veteran 
may have received for his claimed 
disability since February 1999 for 
insertion in the claims file.

2.  The veteran should also be afforded a 
VA orthopedic examination to evaluate the 
extent and severity of his acquired 
deformity of the right wrist and forearm, 
with traumatic arthritis.  All necessary 
tests and studies should be accomplished, 
including all appropriate range of motion 
studies, and all clinical manifestations 
should be reported in detail.  The 
examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activities.  An opinion should 
be provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner is requested to state an opinion 
as to whether, and to what extent, the 
veteran has traumatic arthritis in his 
right wrist.  The claims file, including 
a copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

3.  After the development requested in 
paragraphs 1 and 2 above has been 
completed, to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



